Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00486-CV

                          Elgin TRACY, Adolph Tracy, and Travis Morgan,
                                          Appellants

                                                 v.

                                     Edward W. CHAMRAD Jr.,
                                             Appellee

                     From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 15-05-0240-CVW
                           Honorable Russell H. Wilson, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 16, 2015

DISMISSED

           Appellants filed a motion to dismiss this appeal. Appellee was served with a copy of

Appellants’ motion, but Appellee has not filed a response. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this appeal are taxed against

Appellant. See id. R. 42.1(d).

                                                  PER CURIAM